DETAILED ACTION
0. This is to correct a file dependency to the NOA of 06/30/2022.The correction is presented below as an Examiner’s Amendment, while the rest portions of the NOA of 06/30/2022 remains the same.
EXAMINER’S AMENDMENT
0.1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 16 as follows:
16. (Currently Amended) The computer readable medium of claim [[16]] 11, wherein,
the example ETL mappings represent relationships between the source
schema and a first set of columns of the target schema, and
the predicted ETL rules define logic for relationships between the source
schema and a second set of columns of the target schema, and the second set of
columns is different from the first set of columns.
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered. 
3.  The Action is responsive to Applicant’s RCE filed 06/09/2022 and Remarks/Arguments filed 05/09/2022.
4.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution history of the instant application;
 Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 1-12, 14-18, 20 and 22-23 ( renumbered to 1-20) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 03/09/2022, the rejections were mainly made under U.S.C. $ 103 as being unpatentable over
Doan et al.: "RECONCILING SCHEMAS OF DISPARATE DATA SOURCES: A MACHINE LEARNING APPROACH", (ACM SIGMOD 2001 May 21-24, hereafter “Doan”), in view of
Bhide et al.: “STAR AND SNOWFLAKE SCHEMAS IN EXTRACT, TRANSFORM, LOAD PROCESSES”, (United States Patent Application Publication US 20130117217 A1, filed 2012-09-14 and published 2013-05-09, hereafter “Bhide”).

The application is dedicated to learning extract, transform, and load mappings by example to improve upon the related art. Source and target schema features comprising at least columns of the schema tables are extracted and example ETL mappings are provided to a machine learning algorithm, in which the example ETL mappings comprise definitions for extracting data from the source schema tables and loading the extracted data into the target schema tables. By using the machine learning algorithm and based on the source schema, target schema, and extracted features, ETL rules can be predicted that define logic for extracting data from the source schema and loading the extracted data into the target schema.

As the application currently stands, the independent claims recite a subject matter specifically on learning extract, transform, and load mappings by example. To which, in a response to the above Final Rejections Office Actions of 03/09/2022, the Remarks, Arguments and Amendment filed 05/09/2022, in respect of claim 1, (similarly applicable to claims 11 and 18), the Applicant argued that “”the Cited References Fail to Disclose that at least one Predicted ETL Rule Comprises Conditional Logic that Selectively Applies a Function to Data Values Extracted from the Source Schema, the Function Transforming the Data Values, and that a Definition for at least one Additional ETL Mapping Selectively Applies the Function to Data Extracted from a Source Table of the Source Schema when Loading the Extracted Data into a Target Table of the Target Schema””.
 
In view of the backgrounds the application endeavored and fields the application is dedicated to and the benefit the application designated to appreciate, and in light of the above arguments, a thorough review of the claimed subject matter, that is specifically limited to learning extract, transform, and load mappings by example, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
 “extracting a plurality of features from a source schema and a target schema, the features comprising at least columns of a plurality of tables of the source schema and the target schema; 
providing example ETL mappings to a machine learning algorithm, 
wherein the example ETL mappings comprise definitions for extracting data from one or more tables of the source schema and loading the extracted data into one or more tables of the target schema; 
predicting, using the machine learning algorithm and based on the source schema, target schema, and extracted features, one or more ETL rules that define logic for extracting data from the source schema and loading the extracted data into the target schema, 
wherein at least one predicted ETL rule comprises conditional logic that selectively applies a function to data values extracted from the source schema, 
the function transforming the data values; and 
generating additional ETL mappings based on the predicted ETL rules, the source schema, the target schema, and the extracted features, the additional ETL mappings providing additional definitions for extracting data from one or more tables of the source schema and loading the extracted data into one or more tables of the target schema, 
wherein a definition for at least one additional ETL mapping selectively applies the function to data extracted from a source  table of the source schema when loading the extracted data into a target able of the target schema.”. 

An update search on prior art in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 11 and 18. 
Claims (2-10 and 22-23), (12 and 14-17) and 20 are directly or indirectly dependent upon the independent claims 1, 11 and 18, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-12, 14-18, 20 and 22-23 ( renumbered to 1-20) are allowed.  
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 12, 2022